UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-7916
RANDY W. GHOLSON,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-99-247)

                      Submitted: March 26, 2002

                       Decided: April 22, 2002

   Before NIEMEYER, TRAXLER, and KING, Circuit Judges.



Dismissed in part and vacated and remanded in part by unpublished
per curiam opinion.


                             COUNSEL

Randy W. Gholson, Appellant Pro Se. Stephen Wiley Miller, Shan-
non Leigh Taylor, OFFICE OF THE UNITED STATES ATTOR-
NEY, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GHOLSON
                               OPINION

PER CURIAM:

   Randy W. Gholson appeals the district court’s order dismissing his
28 U.S.C.A. § 2255 (West Supp. 2001) motion. On appeal, Gholson
asserts three claims: (1) his guilty plea was not knowing and volun-
tary because there was an insufficient factual basis to support the
plea; (2) his counsel was ineffective for failing to acknowledge that
there was an insufficient factual basis to support the plea; and (3) his
counsel was ineffective for failing to note an appeal as requested. We
have reviewed the district court’s opinion and find no reversible error
as to claims one and two. Accordingly, we deny a certificate of
appealability and dismiss the appeal based on the reasoning of the dis-
trict court as to those claims. See United States v. Gholson, No. CR-
99-247 (E.D. Va. Oct. 23, 2001). However, as to Gholson’s claim that
his attorney was ineffective for failing to note a requested appeal, we
grant a certificate of appealability, vacate the district court’s order,
and remand for further proceedings.

   A counsel’s failure to pursue an appeal requested by a defendant
constitutes ineffective assistance of counsel regardless of the likeli-
hood of success on the merits. United States v. Peak, 992 F.2d 39, 42
(4th Cir. 1993). The district court summarily concluded Gholson
never requested his counsel to note an appeal. Although Gholson’s
original § 2255 motion was ambiguous, because we must liberally
construe the claims of pro se litigants, we conclude that Gholson suf-
ficiently alleged a claim of ineffective assistance of counsel for failure
to note a requested appeal under Peak. See Boag v. MacDougall, 454
U.S. 364, 365 (1982) (stating that courts must liberally construe pro
se litigants’ claims); Gordon V. Leeke, 574 F.2d 1147, 1151 (4th Cir.
1978) ("[A] complaint, especially a pro se complaint, should not be
dismissed summarily unless it appears beyond doubt that the plaintiff
can prove no set of facts in support of his claim which would entitle
him to relief . . . .") (internal quotations omitted). Gholson unequivo-
cally alleges on appeal that he specifically requested that his attorney
note an appeal and that his attorney failed to do so. It is apparently
undisputed that Gholson’s counsel did not consult with him in regard
to noting an appeal, and we agree with the district court that such a
failure to consult did not amount to ineffective assistance under Roe
                      UNITED STATES v. GHOLSON                         3
v. Flores-Ortega, 528 U.S. 470, 477-81 (2000). Construing the record
in the light most favorable to Gholson, however, we conclude that he
also asserted before the district court that his attorney failed to note
a requested appeal and that this Peak claim remains to be resolved.
Accordingly, without expressing any view as to whether Gholson will
be able to demonstrate that he affirmatively requested his counsel to
file a notice of appeal on his behalf, we grant a certificate of appeala-
bility, vacate the district court’s order, and remand for further pro-
ceedings as to this issue. We deny a certificate of appealability and
dismiss the appeal as to all other claims.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                       DISMISSED IN PART AND
                              VACATED AND REMANDED IN PART